                                                                   Case 2:19-bk-24804-VZ             Doc 538 Filed 04/03/20 Entered 04/03/20 13:15:09                             Desc
                                                                                                      Main Document     Page 1 of 3


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                 Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.                   REQUEST FOR JUDICIAL NOTICE
                                           ATTORNEYS AT LAW




                                                                                                                                     OF YUETING JIA IN SUPPORT OF
                                                                  14                                                                 DEBTOR’S OMNIBUS MOTION FOR AN
                                                                                                                                     ORDER DISALLOWING DUPLICATE
                                                                  15                                                                 CLAIMS

                                                                  16                                                                 [Relates to Docket No. 499]

                                                                  17
                                                                                                                                     Date:           May 7, 2020
                                                                  18                                                                 Time:           1:30 p.m.
                                                                                                                                     Place:          Courtroom 1368
                                                                  19                                                                                 Roybal Federal Building
                                                                                                                                                     255 E. Temple Street
                                                                  20                                                                                 Los Angeles, California 90012

                                                                  21                                                                 Judge:          Hon. Vincent P. Zurzolo

                                                                  22            Yueting Jia, the debtor and debtor in possession in the above-captioned bankruptcy case (the
                                                                  23   “Debtor”), respectfully requests the Court to take judicial notice, pursuant to Rule 201 of the Federal
                                                                  24   Rules of Evidence of the following exhibits in support of the Debtor’s Omnibus Motion for an Order
                                                                  25   Disallowing Duplicate Claims, filed April 2, 2020 [Docket No. 499]. These exhibits are part of the
                                                                  26   official public judicial record of the U.S. Bankruptcy Court for the Central District of California and,
                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:328722.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 538 Filed 04/03/20 Entered 04/03/20 13:15:09                        Desc
                                                                                                      Main Document     Page 2 of 3


                                                                   1   thus, proper for judicial notice. Further, as public records, the exhibits are self-authenticating. See

                                                                   2   Fed. R. Evid. 901(b)(7), 1005.

                                                                   3
                                                                            EXHIBIT                                                DESCRIPTION
                                                                   4
                                                                                               Proofs of Claim 27 and 20023, filed by Beijing Huaxing Mobile Asset Mgt
                                                                   5              1
                                                                                               Center
                                                                   6                           Scheduled Claim 220000060 (Beijing Jiaxin Tengda Information Consulting Co.,
                                                                                  2            Ltd.)2 and Proof of Claim 20019, filed by Jiaxindechuang BJ Tech Group Co Ltd.
                                                                   7
                                                                                  3            Proofs of Claim 61 and 19, filed by China Soft Growing Invest Wuxi Partshp
                                                                   8

                                                                   9              4            Proofs of Claim 24 and 21, filed by Chongqing LeTv Commercial Factoring LLC

                                                                  10                           Proofs of Claim 20015 and 21, filed by Chongqing LeTv Commercial Factoring
                                                                                  5
                                                                                               LLC
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  6            Proofs of Claim 16 and 20017, filed by E-Town Intl Holding (HK) Co Ltd.
                                                                  12
                                                                                  7            Proofs of Claim 6 and 20008, filed by Honghu Da
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                               Proofs of Claim 20002 and 20001, filed by Huizhou Speed Secondcurve
                                                                  14              8
                                                                                               Management LP
                                                                  15
                                                                                  9            Proofs of Claim 20009 and 7, filed by Jiangyin Hailan Invest Holding Co Ltd.
                                                                  16
                                                                                               Scheduled Claim 220000540 (Linfen Investment Group Co. Ltd.)3 and Proof of
                                                                                 10
                                                                  17                           Claim 30, filed by Linfen Investment Construction Dev. Co. Ltd.

                                                                  18             11            Proofs of Claim 38 and 33, filed by Nanchang OFilm Photoelectric Tech Co Ltd.
                                                                  19             12            Proofs of Claim 34 and 33, filed by O-Film Global (HK) Trading Limited
                                                                  20
                                                                                 13            Proofs of Claim 37 and 33, filed by O’Film Global (HK) Trading Limited
                                                                  21
                                                                                               Proofs of Claim 20041 and 20036, filed by Pingan Bank Co Ltd. Beijing
                                                                                 14            Branch
                                                                  22

                                                                  23                           Scheduled Claim 2200008604 and Proof of Claim 20034, filed by Shenzhen Yingda
                                                                                 15            Capital Management Co.
                                                                  24

                                                                  25
                                                                       2
                                                                         The Scheduled Claim was assigned number 220000060 by Epiq Corporate Restructuring, LLC (“Epiq”), the Debtor’s
                                                                  26   claims and noticing agent, and thus this number is not reflected in the relevant portion of the Debtor’s schedules,
                                                                       attached hereto.
                                                                  27   3
                                                                         The Scheduled Claim was assigned number 220000540 by Epiq, and thus this number is not reflected in the relevant
                                                                       portion of the Debtor’s schedules, attached hereto.
                                                                  28   4
                                                                         The Scheduled Claim was assigned number 220000860 by Epiq, and thus this number is not reflected in the relevant
                                                                       portion of the Debtor’s schedules, attached hereto.
                                                                                                                          2
                                                                       DOCS_LA:328722.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 538 Filed 04/03/20 Entered 04/03/20 13:15:09                         Desc
                                                                                                     Main Document     Page 3 of 3


                                                                   1
                                                                            EXHIBIT                                                DESCRIPTION
                                                                   2                           Proof of Claims 42 and 20027, filed by Tianjin Jairui Huixin Corp. Mgt LLC
                                                                                 16
                                                                   3
                                                                                 17            Proofs of Claim 43 and 20029, filed by Tianjin Jairui Huixin Corp. Mgt LLC
                                                                   4
                                                                                 18            Proofs of Claim 44 and 20030, filed by Tianjin Jairui Huixin Corp. Mgt LLC
                                                                   5
                                                                                 19            Proofs of Claim 45 and 20031, filed by Tianjin Jairui Huixin Corp. Mgt LLC
                                                                   6

                                                                   7             20            Proofs of Claim 46 and 20032, filed by Tianjin Jairui Huixin Corp. Mgt LLC

                                                                   8             21            Proofs of Claim 47 and 20039, filed by Tianjin Jairui Huixin Corp. Mgt LLC

                                                                   9             22            Proofs of Claim 28 and 20020, filed by Tianjin Yingxin Xinheng Investment Ltd.

                                                                  10             23            Scheduled Claim 2200009605 and Proof of Claim 12, filed by Weihua Qiu
                                                                  11             24            Proofs of Claim 39 and 12, filed by Weihua Qiu
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                 25            Proofs of Claim 32 and 20028, filed by Western Securities Co., Ltd.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                 26            Proofs of Claim 20025 and 20007, filed by Wuxi Leyike Investment Enterprise
                                                                  14
                                                                                 27            Scheduled Claim 220001030 (Xizang Jinmeihua Investment Co., Ltd.)6 and Proof of
                                                                  15                           Claim 29, filed by Tibet Jinmeihua Investment Co. Ltd.

                                                                  16
                                                                       Dated: April 3, 2020                               PACHULSKI STANG ZIEHL & JONES LLP
                                                                  17

                                                                  18
                                                                                                                          By      /s/ Malhar S. Pagay
                                                                  19                                                              Richard M. Pachulski
                                                                                                                                  Jeffrey W. Dulberg
                                                                  20                                                              Malhar S. Pagay

                                                                  21                                                              Attorneys for Debtor and Debtor in
                                                                                                                                  Possession
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27   5
                                                                         The Scheduled Claim was assigned number 220000960 by Epiq, and thus this number is not reflected in the relevant
                                                                       portion of the Debtor’s schedules, attached hereto.
                                                                  28   6
                                                                         The Scheduled Claim was assigned number 220001030 by Epiq, and thus this number is not reflected in the relevant
                                                                       portion of the Debtor’s schedules, attached hereto.
                                                                                                                          3
                                                                       DOCS_LA:328722.1 46353/002
